DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment 35 U.S.C. § 101
The Examiner interprets the computer readable storage medium as recited in claims 18-20 does not encompass transitory type of media in view of the Applicant’s specification at paragraph 0082. Therefore, claims 18-20 are statutory under 35 U.S.C. § 101.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 17 and 18.  Specifically, the prior art does not teach the features of the claim limitations that include establishing a query plan based on determining, with respect to the virtual machine that accesses a set of data for a query, a set of burden values of performing a set of asset actions, each asset action including one or more operations to enable retrieval of the set of data and execution of the query, each burden value indicating a cost of performing an associated asset action or the similar limitations in combination with other limitations recited in the context of claims 1, 17 and 18. 
The closest prior art, Konik et al. (U.S. PGPUB No. 2013/0263117 A1), teaches method and system for receiving a plurality of estimates of costs of executing a plurality of respective queries from a plurality of respective virtual machines using a plurality of respective estimated resources allocated to the plurality of respective virtual machines and selecting a virtual machine with a lowest weighted cost ratio, as compared to all other of the plurality of respective virtual machines. However, Konik does not teach the features of limitations disclosed above in combination with other limitations recited in the context of claims 1, 17 or 18. 
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the method and system of receiving a plurality of estimates of costs of executing a plurality of respective queries from a plurality of respective virtual machines using a plurality of respective estimated resources allocated to the plurality of respective virtual machines and selecting a virtual machine with a lowest weighted cost ratio, as compared to all other of the plurality of respective virtual machines to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of claims 1, 17 or 18.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER KHONG/Primary Examiner, Art Unit 2157